Citation Nr: 9919008	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, 
with depression of the right antrum, a residual of a shell 
fragment wound, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded the case in January 1998.

The issue of entitlement to an increased rating for bilateral 
hearing loss will be addressed in the remand portion of this 
decision.  


FINDING OF FACT

Sinusitis, the residual of a shell fragment wound, is not 
shown to cause frequently incapacitating episodes, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence; or incapacitating episodes requiring bedrest and 
treatment by a physician three times per year; or treatment 
for symptoms such as headaches, pain, and purulent discharge 
or crusting for 6 times per year.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis, the residual of a shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Code 6514 (Prior to October 7 1998).  

The criteria for a rating in excess of 10 percent for 
sinusitis, the residual of a shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Code 6514 (Effective October 7, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that the veteran has several disorders resulting 
from the shell fragment wound that he sustained of his face 
during service.  These include incomplete paralysis of the 
fifth cranial nerve and a scar of the right nasolabial floor, 
each rated 10 percent disabling.  The veteran has not claimed 
an increased rating for these residuals of his shrapnel 
wound.  Therefore the Board will confine its discussion to 
the remaining symptom, sinusitis.

Service medical records show that the veteran sustained a 
shell fragment wound of the right face with avulsion of the 
anterior and lateral walls of the left antrum and the nasal 
septum.  On the day of the injury, debridement of the right 
antrum was performed and a right antrum pack was placed.  
Bilateral nasal packs were also placed, with a tube in the 
right nostril.  Examination showed edema of the lower right 
lid, with full ocular movements.  There was subconjunctival 
hemorrhage on the right, laterally.  After removal of the 
nasal packing, the septum was not found to be avulsed.  But 
there was considerable obstruction to the right nasal airway.  
There was a healing laceration of the hard palate, on the 
right with catgut sutures.  Mild trismus was noted.  There 
were sutures in the cheek wound that extended onto the nasal 
dorsum.  Infraorbital paresthesia was present on the right.  
The Zygomas felt intact as did the infraorbital rim.  During 
the course of hospitalization, The nasal fossa on the right 
was again debrided of devitalized tissue and the area again 
packed.  After three days, the packing was removed with 
improved airway.  

The veteran was transferred to another hospital where it was 
noted that the veteran had developed a purulent drainage from 
the right nose.  Examination of the nose and sinuses revealed 
a stellate scar over the right nasal facial angle with 
shortening of the right nasal ala probably secondary to 
tissue loss and scar refraction.  A large nasal antral window 
was present and both middle and inferior turbinate were 
almost completely gone.  A small amount of purulent material 
is noted and this was confirmed on examination of the nasal 
pharynx.  There was slight numbness over the right lip.  
Sinus X-rays revealed complete opacification of the right 
maxillary antrum with a healed fracture throughout the 
inferior orbital rim.  A metallic fragment could be seen in 
the right lateral posterior pharynx wall.  The final 
diagnoses were fragment wound of the face, and open fracture 
of the right antrum and anterior nasal spine.  

An examination was conducted by VA in April 1971.  At that 
time, it was noted that the right lateral wall of the nose 
was absent.  There was good lining of the maxilla.  The 
antrum was normal.  The diagnosis was right naso-maxillary 
common cavity.  It was remarked that the veteran had had a 
"fine surgical result."  

The veteran was hospitalized at a VA facility in March 1975.  
The veteran underwent a septoplasty.  He did well, 
postoperatively and was discharged to return to the clinic 
for follow-up care.  

An examination was conducted by VA in April 1994.  There was 
contracture of the right nasal labial fold with the right 
alae being folded upward and outward.  The tissue below was 
quite nicely reconstructed, but somewhat longer in depth than 
on the left side.  The external nose was asymmetric with the 
soft tissue on the right side being pulled upwards and 
laterally.  The bony contour of the nose was fairly 
reasonable.  The nasal vestibule was normal.  The septum was 
deflected off into the left cavity.  The floor of the nose 
was symmetric.  The inferior meatus was slightly obliterated 
on the right side, but present.  The turbinates were present, 
bilaterally.  The middle meati on the right side was 
completely missing.  It was possible to look into the sinus 
and visualize the floor of the orbit through there.  Looking 
into the sinus, there was a polyp in the posteriosuperior 
portion of the maxillary sinus.  The right paranasal sinuses 
appeared to be open and drained, and somewhat smaller than 
the left.  The impression was of post-traumatic facial 
deformity and nasal deformity with chronic sinusitis.  A CT 
scan showed multiple soft tissue nodular densities involving 
the right ethmoid sinuses and right maxillary sinus.  There 
was absence of the medial wall of the right maxillary sinus.  
The nasal septum deviation to the right was noted.  

An examination was conducted by VA in May 1997.  At that 
time, the veteran reported that he had been having more sinus 
infections since he was last evaluated in 1994.  He described 
these infections as consisting of a sucking sound in the 
right ear, with subsequent drainage into the throat.  He then 
took antibiotics for a strep throat.  He did not have facial 
swelling, but stated that he had trouble clearing his ears 
when flying.  Examination of the nose showed the nasal 
vestibules to be symmetric.  The septum was off into the left 
nostril.  The floor of the nose was clear as was the inferior 
meati.  The right side of the middle meati had been 
surgically enlarged and the middle turbinate was missing on 
the right side secondary to surgery.  The sphenoethmoid 
recesses were normal.  The right maxillary sinus was clear.  
The impression was of posttraumatic facial injury, 
essentially unchanged.  It was noted that the veteran had had 
a CT scan of the face that showed posttraumatic changes of 
the right maxillary sinus that were entirely consistent with 
his injury.  There was also some bilateral ethmoid sinus 
fullness that would be consistent with chronic sinusitis.

VA outpatient treatment records show that the veteran was 
treated in 1994 at the dental clinic, but there is no 
evidence that he received treatment for his service-connected 
sinusitis.  

ANALYSIS

The criteria for the evaluation of sinusitis were amended in 
October 7, 1996.  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512 and 
6513, chronic pansinusitis, ethmoid sinusitis, frontal 
sinusitis and maxillary sinusitis, respectively, are 
evaluated under Diagnostic Code 6514 as chronic sphenoid 
sinusitis. Prior to October 7, 1996, chronic sinusitis 
warranted a 10 percent rating when moderate with discharge or 
crusting or scabbing and infrequent headaches. A 30 percent 
rating was warranted when there were severe symptoms with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.79, Diagnostic Code 6514.

Effective October 7, 1996, the rating criteria for chronic 
sinusitis were changed. Under the new criteria, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note to Diagnostic Code 6514 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The evidence of record does not show that the veteran has 
severe symptoms of sinusitis.  Neither frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence have been 
demonstrated recently.  Therefore, a 30 percent rating under 
the criteria in effect prior to October 1996 is not 
warranted.  Similarly, the criteria for a 30 percent rating 
under the new regulations have not been met.  Incapacitating 
episodes requiring bedrest and treatment by a physician have 
not been recently demonstrated, nor has the veteran required 
treatment for symptoms such as headaches, pain, and purulent 
discharge or crusting for 6 times per year.  

Under these circumstances, a rating in excess of 10 percent 
for sinusitis as a residual of a shell fragment wound is not 
warranted.  The preponderance of the evidence is against the 
claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for sinusitis, a residual of a shell 
fragment wound, is denied.  


REMAND

The veteran is also claiming an increased rating for 
bilateral hearing loss.  Recently, the rating criteria for 
the evaluation of this disability was amended.  New 
regulations, effective on June 10, 1999, are now applicable.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO must be given the opportunity to review the veteran's 
claim in light of the change of regulations.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the claim is remanded for the 
following:

The RO should review the veteran's claim 
for an increased rating for hearing loss 
under new regulatory criteria that became 
effective on June 10, 1999.  Should the 
most recent VA audiometric examination 
prove to be insufficient to evaluate the 
claim in light of the new criteria, a new 
examination should be scheduled.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

